Citation Nr: 0926949	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  02-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2003, at 
which time the Board remanded it for additional development.  
The requested development was completed, and thereafter, in a 
November 2006 decision, the Board denied service connection 
for a right knee disability and a bilateral foot disability.  
The Veteran subsequently appealed these issues to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision and remand the Veteran's 
claims for readjudication.  In a March 2008 Order, the Court 
granted the joint motion, vacated the Board's November 2006 
decision, and remanded this case to the Board for 
readjudication.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the Veteran's right knee disability is 
causally related to his active military service, and 
arthritis is not shown to have been manifested either in 
service or within one year after separation from service.

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's bilateral foot 
disability is causally related to his active military 
service, and arthritis is not shown to have been manifested 
either in service or within one year after separation from 
service.



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  A bilateral foot disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 




If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In May 2001, January 2004, and March 2004 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 

pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2001 rating 
decision, March 2002 SOC, October 2004 SSOC, and August 2005 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

The RO did not afford the Veteran a VA examination for his 
right knee and feet, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that there is no indication from the records that 
the disabilities at issue are due to in-service events, as 
discussed in detail below.  Therefore, the Board finds that 
the evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

III.  Factual Background

A.  Right Knee Disability

The Veteran's service treatment records (STRs) do not show 
any complaints or treatment related to his right knee.  At 
the March 1972 entrance examination, June 1974 separation 
examination, and December 1975 reserve enlistment examination 
his musculoskeletal system was found to be normal.  The 
Veteran indicated on a December 1975 medical history form 
that he had never had a "trick" or locked knee.

VA treatment records from 1976 to 1977 do not show any 
treatment or complaints related to the Veteran's right knee.  
At May 2001 VA treatment he reported having fallen during a 
parachute accident 25 years before, and he felt that his 
current right knee pain was related to that incident.  A June 
2001 MRI of the right knee from VA treatment showed an 
anterior cruciate ligament (ACL) tear, an oblique tear of the 
posterior horn of the medial meniscus, and severe 
osteoarthritis of the medial compartment and the medial 
patellar femoral compartment.  The Veteran said at September 
2001 VA treatment that his knee pain had progressively 
worsened over the years with increased difficulty walking, 
going up and down stairs, and kneeling.

The Veteran reported at a December 2001 VA physical therapy 
evaluation that he had initially seen a physician for pain 
after his right knee injury 26 years before and was given 
medications.  He wrote on his April 2002 VA Form 9 that he 
injured his knee during a night parachute jump, and that he 
was treated the next day at a clinic.

At May 2002 treatment it was noted that the Veteran had been 
using a brace and salicylate, which had been helping 
significantly.  In June 2002 the Veteran reported a right 
knee injury from a parachute landing 26 years ago.  He said 
that he initially saw a physician for pain and was given 
medications, and that the knee pain had progressively 
worsened over the years with increased difficulty with 
ambulation and stairs.

At March 2004 VA treatment the Veteran was noted to have knee 
myalgia associated with old trauma, and in April 2004 he was 
noted to have a right ACL tear from a parachute jump many 
years before, with residual pain.  The Veteran wrote in a 
March 2004 statement that he had been planning on reenlisting 
at the time of his injury but could not do so because of the 
pain.

At a June 2004 preoperative evaluation the Veteran was found 
to be able to walk for half a block due to a leg injury from 
his military service.  July 2004 VA treatment notes indicate 
that the Veteran had injured his knee while he was a 
paratrooper, and had improved with therapy, which included 
wearing a hinged knee brace and a steroid injection.  In 
October 2004, it was noted that he had received another 
steroid injection, with relief.  VA treatment notes indicate 
that he had another steroid injection in October 2006.

B. Bilateral Foot Disorder

The STRs show that in October 1973 the Veteran complained of 
painful calluses on both feet.  In January 1974 he complained 
of calluses and corns on his left foot.  He said that his 
combat boots caused pressure on his corns and that he had 
been using Freezone on them.  February 1974 treatment notes 
indicate that the Veteran had calluses on the dorsal areas of 
toes 2, 3 and 4 of the left foot.  The calluses were scraped 
the following week.  Later in February 1974 he was noted to 
have plantar vurruca on the second metatarsal heads of both 
feet.  The June 1974 separation examination and December 1975 
reserve entrance examinations were normal, with no mention of 
any foot complaints or abnormalities.  He indicated on a 
December 1975 medical history report that he had never had 
any foot trouble.

The 1976 and 1977 VA treatment records do not show any 
complaints or treatment related to the Veteran's feet.  At 
May 2001 VA treatment, bilateral bunions were noted.  X-rays 
of the Veteran's feet, taken in November 2001 due to pain, 
showed no acute osseous injury or significant degenerative 
disease.  There was moderate heterozygous deformity in the 
left foot, mild hallux valgus deformity in the right foot, 
and bilateral minimum flatfoot deformity.  When the Veteran's 
feet were examined at November 2001 treatment he had 
bilateral hallux valgus deformities and calluses that were 
just above the bunions and on the heels.  VA treatment 
records show that he underwent a left bunionectomy in 
December 2001.  December 2001 X-rays of the left foot showed 
osteotomy of the first metatarsal head for hallux valgus 
correction with anatomic alignment.  He underwent a right 
bunionectomy in January 2002.  March 2002 X-rays of the right 
foot showed anatomic alignment.  At September 2002 VA 
treatment the Veteran complained of irritation and pain.

At May 2002 VA treatment the Veteran complained of painful 
calluses on both feet that he said had been present since his 
military service.  He said that his feet always hurt on the 
bottom, especially in the morning.  He also was bothered by 
flat feet, which were to be corrected with orthotics.  
October 2002 X-rays of the right foot showed anatomic 
alignment.

At October 2004 VA treatment the Veteran said that his foot 
orthotics had worn out.  He noted a recurrence of bilateral 
foot pain involving the lateral aspects and that he had not 
had podiatry treatment for two years.  In November 2004 he 
received VA podiatry treatment, and said his pain was 
resolved with orthotics, but that they were not working as 
well.  It was noted that he had been a paratrooper, and that 
the pain had developed 27 to 28 years before, during his 
military service.

IV.  Analysis

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the Veteran's right knee and foot pain 
is found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  The STRs do not 
show any complaints or treatment related to the Veteran's 
right knee, and his calluses appear from the record to have 
resolved during his active service.  The post-service 
treatment records do not show any treatment prior to 2001.  
While sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented treatment is found to be more 
probative than the Veteran's statements.  Accordingly, 
continuity of symptomatology is not established by the 
record.

The Board notes that, although VA treating providers 
indicated that that Veteran's right knee disability was due 
to a parachute jump from his military service and that he has 
had calluses since service, there is no indication from the 
record that they reached these conclusions from anything 
other than the Veteran's own recounting of his history.  It 
has been held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  Furthermore, a mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

We recognize that such an opinion cannot be rejected solely 
because it is based upon a history supplied by the Veteran, 
but the critical question is whether it is credible in light 
of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence).  The gap of 
over 25 years between the Veteran's military service and the 
first time he is shown by the documentary record to have been 
seen for his right knee and feet militates against a finding 
that he has had a right knee and bilateral foot disabilities 
since service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

To the extent that the Veteran complains of any knee and foot 
pain, pain itself is not a disability for VA purposes.  A 
symptom alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the complaints of 
pain can be attributed, there is no basis to find right knee 
and bilateral foot disorders for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

Because the evidence preponderates against the claim of 
service connection for right knee and bilateral foot 
disabilities, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral foot disability is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


